DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/03/22 is acknowledged.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interior point” and “central point” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 20-22, 26, and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Olano (ES 1226075) (cited by applicant in IDS dated 11/4/22).
Regarding Claim 1, De Olano discloses a gardening structure (device 1) comprising: a grow tray (cultivation base 4) having a plurality of growing stations (cultivation surfaces 41), with the growing stations: extending radially from an interior point of the grow tray (Figures 1 and 5), arranged to hold a plurality of plants in different stages of growth in the growing stations (“Each cultivation zone (4z) comprises a reservoir (42) of its own, configured to store and conserve water, and to adapt the irrigation conditions of the plants and / or fungi (P) of each cultivation zone (4) according to its phase of growth.” Paragraph [0123]), wherein the grow tray is further arranged to dispose the plurality of plants in the growing stations in order along the grow tray from a youngest plant to a most mature plant (Figure 3), and arranged to support growth of the plurality of plants in their respective different stages of growth (Figure 3); a light fixture (illumination means 6) having a plurality of lighting elements (light sources 61) disposed in space above the growing stations in the grow tray and arranged to radiate light to the grow tray (Figures 1 and 3), wherein the lighting elements have heights associated therewith (Figure 3), a selected height comprising a selected vertical distance from a selected lighting element to the grow tray (h4Z; Figure 3), the heights monotonically increasing across the light fixture, from a shortest height between the grow tray and a lowest lighting element, to a highest height between the grow tray and a highest lighting element (Figure 3), and wherein a first lighting element is disposed a first height above the grow tray and a second lighting element is disposed a second height above the grow tray, the second height being greater than the first height (Figure 3); and a movement controller arranged to move the light fixture and the grow stations relative to each other (“The rotation can be manual or automatic, for example, using an electric motor governed locally or remotely (for example, with a computer application).” “This can be done by rotating the cultivation base, the interior ceiling or both.” Paragraph [0081]) to position a first growing station into position under the second lighting element when the first growing station has been positioned under the first lighting element and a selected plant in the first growing station has grown a selected amount (“In this way you can directly move the entire crop area, or several at a time, to enable it for another growth phase.” Paragraph [0081]).
Regarding Claim 2, De Olano discloses the gardening structure of Claim 1, wherein the lighting elements (61) are arranged in a single turn of a spiral on a helical path on the light fixture around a central axis of the light fixture (Figure 1).
Regarding Claim 3, De Olano discloses the gardening structure of Claim 1, further comprising a container (enclosure casing 2) sized to hold the grow tray and the light fixture (Figure 2).
Regarding Claim 5, De Olano discloses the gardening structure of Claim 1, wherein the interior point (axis 1y) comprises a center point of the grow tray (Figure 1).
Regarding Claim 6, De Olano discloses the gardening structure of Claim 1, wherein the interior point (axis 1y) is disposed a selected distance from a center point of the grow tray (Figure 1; in this case the distance is zero).
Regarding Claim 20, De Olano discloses a system comprising: a grow tray (cultivation base 4) having a plurality of growing stations (cultivation surfaces 41), with the growing stations: arranged to hold a plurality of plants in different stages of growth (“Each cultivation zone (4z) comprises a reservoir (42) of its own, configured to store and conserve water, and to adapt the irrigation conditions of the plants and / or fungi (P) of each cultivation zone (4) according to its phase of growth.” Paragraph [0123]), with the grow tray further arranged to dispose the plurality of plants in the growing stations in order along the grow tray from a youngest plant to a most mature plant (Figure 3), and arranged to support growth thereof of the plurality of plants in their respective different stages of growth (Figure 3), and with the growing stations extending a radial distance from an interior point of the grow tray (Figures 1 and 5); a light fixture (illumination means 6) having a plurality of lighting elements (light sources 61) disposed in space above the growing stations in the grow tray and arranged to radiate light to the growing stations (Figures 1 and 3), wherein the lighting elements extend outwardly from a central axis for the light fixture (axis 1y in Figure 1), the central axis extending orthogonal to the grow tray upward from the grow tray through the interior point of the grow tray (figure 1), and wherein the plurality of lighting elements is arranged along the light fixture such that a vertical distance from lighting elements to the grow tray monotonically increases from a lowest lighting element to a highest lighting element fixture (Figures 1 and 3); and a movement controller arranged for moving the light fixture and the grow stations relative to each other (“The rotation can be manual or automatic, for example, using an electric motor governed locally or remotely (for example, with a computer application).” “This can be done by rotating the cultivation base, the interior ceiling or both.” Paragraph [0081]): such that a first growing station that had been disposed a first distance under a first lighting element is positioned under a second lighting element that is disposed a second distance above the grow tray, the second distance being greater than first distance (Figure 1 rotation movement W4-5), and wherein the movement controller is further arranged to position the first growing station under the second lighting element when a selected plant in the first growing station has grown a selected amount (Figure 1; “In this way you can directly move the entire crop area, or several at a time, to enable it for another growth phase.” Paragraph [0081]).
Regarding Claim 21, De Olano discloses the system of Claim 20, wherein the lighting elements (61) comprise lighting panels (“According to a preferred embodiment, the lighting means comprise one or more artificial light source formed by a bundle of optical fibers or light emitting diodes.”) that are joinable with adjacent lighting panels (Figure 1).
Regarding Claim 22, De Olano discloses the system of Claim 21, wherein at least one lighting element is formed of a single lighting panel (Figures 1 and 3; 61; “According to a preferred embodiment, the lighting means comprise one or more artificial light source formed by a bundle of optical fibers or light emitting diodes.”).
Regarding Claim 26, De Olano discloses the system of Claim 21, wherein the lighting panels are uniform in shape and construction (Figure 3).
Regarding Claim 29, De Olano discloses the system of Claim 20, wherein the lighting elements (61) are arranged to be spread out in a pattern along the central axis for the light fixture to form a single turn of a helical path of the lighting elements disposed around the central axis (Figure 1).
Regarding Claim 30, De Olano discloses the system of Claim 29, wherein the first lighting element and the second lighting element (light sources 61) are consecutively disposed and adjacent on the light fixture (Figures 1 and 3), and wherein a top edge of the one side of the first lighting element is arranged to abut a bottom edge of the other side of the second lighting element (see edited Figure 3 below).

    PNG
    media_image1.png
    180
    320
    media_image1.png
    Greyscale

Regarding Claim 31, De Olano discloses the system of Claim 20, further comprising: a container (enclosure casing 2) sized to hold the grow tray and the light fixture (Figure 2), and an equipment bay disposed in the space of the container above the lighting elements and sized to house equipment for use in maintaining the plants (conditioning module 7; Figure 1)
Regarding Claim 32, De Olano discloses the system of Claim 20, wherein the system is arranged to employ a hydroponic growth technique, and further comprising a nutrient handling system arranged to transfer and circulate nutrients through the growing stations of the grow tray (“These cultivation zones facilitate the user the tasks consisting of providing the specific nutrients for each growth phase, for example, using packs with mixed nutrients for each type of plant and / or fungus. Also, this procedure can also be automated and / or programmed by means of a computer program.” Paragraph [0063])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Olano as applied to claim 3 above, and further in view of Marek (US 2019/0141910) (cited by applicant in IDS dated 11/4/22).
Regarding Claim 4, De Olano discloses the gardening structure of Claim 3. 
De Olano fails to disclose the gardening structure, wherein the container has a reflective inner surface.
However, Marek teaches the gardening structure, wherein the container has a reflective inner surface (“The third layer is coated with a coating to allow desirable sunlight to pass through from the exterior and to reflect light received from the second layer back into the interior of the architecture.” Paragraph [0010]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of De Olano, with the reflective inner surface as taught by Marek, in order to increase the efficiency of the lighting to support plant growth.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De Olano as applied to claim 1 above, and further in view of Kuo (US 2018/0084738).
Regarding Claim 7, De Olano discloses the gardening structure of Claim 1. 
De Olano fails to disclose the gardening structure, wherein the growing stations are moveable in the grow tray.
However, Kuo teaches the gardening structure, wherein the growing stations (pot P) are moveable in the grow tray (“When a plant pot is placed on the supporting plate, the supporting plate can further circulate the plant pot upwards and downwards around the supporting member” Paragraph [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the growing stations of De Olano to be movable as taught by Kuo, in order to allow the user to rearrange the plants according to their plant growth stage to promote healthy growth.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over De Olano as applied to claim 21 above. 
Regarding Claim 23, De Olano discloses the gardening structure of Claim 21. 
De Olano fails to disclose the system, wherein at least one lighting element is formed of a plurality of lighting panels joined together.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lighting panel of De Olano to form a plurality of lighting panels, in order to provide the correct amount of light for healthy growth to each plant, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 24, De Olano teaches the gardening structure of Claim 23. De Olano further discloses the system, wherein the desired lighting configuration further comprises at least one selected lighting element formed of a single lighting panel (Figures 1 and 3; 61; “According to a preferred embodiment, the lighting means comprise one or more artificial light source formed by a bundle of optical fibers or light emitting diodes.”).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over De Olano as applied to claim 21 above, and further in view of Lee (KR 2013/0006595).
Regarding Claim 25, De Olano discloses the gardening structure of Claim 21. 
De Olano fails to disclose the system, wherein the lighting panels are modular components.
However, Lee teaches that lighting panels made of modular components are well known in the art (“Auxiliary light source for the cultivation device is used locally by using the fluorescent lamp and LED lighting that are modular in terms of the cultivation device” Page 3 of translation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lighting panels of De Olano to be modular as taught by Lee, in order to provide the correct amount of light for healthy growth to each plant, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over De Olano as applied to claim 21 above, and further in view of Min (KR 2008/0006724).
Regarding Claim 27, De Olano discloses the gardening structure of Claim 21. De Olano further discloses the system, further comprising a container (enclosure casing 2) sized to hold the grow tray and the light fixture (Figure 2), wherein the container has a central column along an axis extending orthogonal to the grow tray (axis 1y; Figure 1), upward in the container, and in, on, or from which the light fixture may be disposed, and wherein the light fixture further has a selected lighting panel with: a bottom surface for holding downwardly facing lights (lights 61; Figure 1), a first side edge and a second side edge, the first side edge and the second side edge extending outwardly along the selected lighting panel from inner vertices to outer vertices (edited Figure 1 below), the lighting panels are further arranged to stably support the downwardly facing lights on the selected lighting panel in position over the grow tray (Figure 1)

    PNG
    media_image2.png
    428
    330
    media_image2.png
    Greyscale

De Olano fails to disclose a ring bracket disposed at or near the inner vertices, wherein the ring bracket is sized to fit over the central column and to stack with other ring brackets of other panels on the central column, and wherein the ring bracket is further arranged to stably support the panels in position when the ring bracket is fit over the central column.
However, Min teaches a ring bracket (coupling members 20) disposed at or near the inner vertices, wherein the ring bracket is sized to fit over the central column (post 10) and to stack with other ring brackets of other panels (containers 30) on the central column (Figure 1), and wherein the ring bracket is further arranged to stably support the panels in position when the ring bracket is fit over the central column (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lighting panels of De Olano with the ring bracket of Min, in order to allow the user to move the lighting based on the rate each plant is growing.
Regarding Claim 28, De Olano in view of Min teaches the gardening structure of Claim 27. De Olano further discloses the system, wherein the selected lighting panel has generally a shape of a sector (Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higgins (US 10080336), Chung (US 9078404), and Young (US 2009/0265986) are considered relevant prior art as they pertain to similar plant growth systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619